1933 Act Registration No. 333-34844 1940 Act Registration No. 811-09903 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 40 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 42 [X] BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 922‑6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 And Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective: Immediately upon filing pursuant to Rule 485(b) X On December 30, 2011 pursuant to Rule 485(b) 60 days after filing pursuant to Rule 485(a)(1) On (date) pursuant to Rule 485(a)(1) 75 days after filing pursuant to Rule 485(a)(2) On (Date) pursuant to Rule 485(a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The BNY Mellon Funds Funds Ticker Symbols Class M shares Investor shares BNY Mellon Large Cap Stock Fund MPLCX MILCX BNY Mellon Large Cap Market Opportunities Fund MMOMX MMOIX BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund MTSMX MTSIX BNY Mellon Income Stock Fund MPISX MIISX BNY Mellon Mid Cap Stock Fund MPMCX MIMSX BNY Mellon Small Cap Stock Fund MPSSX MISCX BNY Mellon U.S. Core Equity 130/30 Fund MUCMX MUCIX BNY Mellon Focused Equity Opportunities Fund MFOMX MFOIX BNY Mellon Small/Mid Cap Fund MMCMX MMCIX BNY Mellon International Fund MPITX MIINX BNY Mellon Emerging Markets Fund MEMKX MIEGX BNY Mellon International Appreciation Fund MPPMX MARIX BNY Mellon Bond Fund MPBFX MIBDX BNY Mellon Intermediate Bond Fund MPIBX MIIDX BNY Mellon Intermediate U.S. Government Fund MGVMX MOVIX BNY Mellon Short-Term U.S. Government Securities Fund MPSUX MISTX BNY Mellon National Intermediate Municipal Bond Fund MPNIX MINMX BNY Mellon National Short-Term Municipal Bond Fund MPSTX MINSX BNY Mellon Pennsylvania Intermediate Municipal Bond Fund MPPIX MIPAX BNY Mellon Massachusetts Intermediate Municipal Bond Fund MMBMX MMBIX BNY Mellon New York Intermediate Tax-Exempt Bond Fund MNYMX MNYIX BNY Mellon Municipal Opportunities Fund MOTMX MOTIX BNY Mellon Asset Allocation Fund MPBLX MIBLX BNY Mellon Money Market Fund MLMXX MLOXX BNY Mellon National Municipal Money Market Fund MOMXX MNTXX P R O S P E C T U S December 30, 2011 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC-Insured • Not Bank Guaranteed • May Lose Value Contents Fund Summaries BNY Mellon Large Cap Stock Fund 5 BNY Mellon Large Cap Market Opportunities Fund 8 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 12 BNY Mellon Income Stock Fund 17 BNY Mellon Mid Cap Stock Fund 21 BNY Mellon Small Cap Stock Fund 24 BNY Mellon U.S. Core Equity 130/30 Fund 27 BNY Mellon Focused Equity Opportunities Fund 30 BNY Mellon Small/Mid Cap Fund 33 BNY Mellon International Fund 36 BNY Mellon Emerging Markets Fund 39 BNY Mellon International Appreciation Fund 42 BNY Mellon Bond Fund 45 BNY Mellon Intermediate Bond Fund 48 BNY Mellon Intermediate U.S. Government Fund 51 BNY Mellon Short-Term U.S. Government Securities Fund 55 BNY Mellon National Intermediate Municipal Bond Fund 58 BNY Mellon National Short-Term Municipal Bond Fund 61 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 64 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 68 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 72 BNY Mellon Municipal Opportunities Fund 76 BNY Mellon Asset Allocation Fund 80 BNY Mellon Money Market Fund 86 BNY Mellon National Municipal Money Market Fund 89 Fund Details BNY Mellon Large Cap Stock Fund 92 BNY Mellon Large Cap Market Opportunities Fund 92 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 96 BNY Mellon Income Stock Fund BNY Mellon Mid Cap Stock Fund BNY Mellon Small Cap Stock Fund BNY Mellon U.S. Core Equity 130/30 Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Small/Mid Cap Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Municipal Opportunities Fund BNY Mellon Asset Allocation Fund BNY Mellon Money Market Fund BNY Mellon National Municipal Money Market Fund Investment Risks and Other Potential Risks Management Shareholder Guide Buying, Selling and Exchanging Shares General Policies Distributions and Taxes Financial Highlights For More Information See back cover. The Funds Each fund is offering its Class M shares and Investor shares in this prospectus. 4 Fund Summary BNY Mellon Large Cap Stock Fund Investment Objective The fund seeks capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class M Investor Investment advisory fees 0.65% 0.65% Other expenses Shareholder services fees none 0.25% Administration fees 0.12% 0.12% Other expenses of the fund 0.03% 0.03% Total annual fund operating expenses 0.80% 1.05% Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class M $82 $255 $444 $990 Investor $107 $334 $579 $1,283 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 86.71% of the average value of its portfolio. Principal Investment Strategy To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. The fund's investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Standard & Poor's ® 500 Composite Stock Price Index (S&P 500). Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. It is not a complete investment program. The fund's share price fluctuates, sometimes dramatically, which means you could lose money. 5 · Risks of stock investing . Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods. There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The market value of a stock may decline due to general weakness in the stock market or because of factors that affect the company or its particular industry. · Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected full market value, either because the market fails to recognize the stock's intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows the performance of the fund's Class M shares from year to year. The table compares the performance of the fund's Class M shares and Investor shares over time to that of the S&P 500, a widely recognized unmanaged index of stock performance. After-tax performance is shown only for Class M shares. After-tax performance of the fund's Investor shares will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. The fund's past performance (before and after taxes) is no guarantee of future results. Performance for each share class will vary due to differences in expenses. Year-by-Year Total Returns as of 12/31 each year (%) Class M Best Quarter Q3, 2009: 18.04% Worst Quarter Q4, 2008: -22.75% The year-to-date total return of the fund’s Class M shares as of 9/30/11 was -13.68%. Average Annual Total Returns as of 12/31/10 Share Class (Inception Date) 1 Year 5 Years 10 Years Since Inception Class M (10/2/00) returns before taxes 17.13% 2.13% 0.49% - Class M returns after taxes on distributions 16.97% 1.39% 0.01% - Class M returns after taxes on distributions and sale of fund shares 11.32% 1.83% 0.37% - Investor (7/11/01) returns before taxes 16.83% 1.86% - 1.48% S&P 500 reflects no deduction for fees, expenses or taxes 15.08% 2.29% 1.42% 2.23%* *Based on the life of Investor shares. For comparative purposes, the value of the Index on 6/30/01 is used as the beginning value on 7/11/01. Portfolio Management The fund's investment adviser is BNY Mellon Fund Advisers, a division of The Dreyfus Corporation. Sean P. Fitzgibbon and Jeffrey D. McGrew have been the fund's primary portfolio managers since February 2007 and January 2010, respectively. Mr. Fitzgibbon is a senior vice president, portfolio manager, research analyst and member of the U.S. Large Cap Core Equity Team of The Boston Company Asset Management, LLC (TBCAM), an affiliate of The Dreyfus Corporation. Mr. McGrew is a managing director, portfolio manager, research analyst and a member of the global core 6 equity team of TBCAM. Messrs. Fitzgibbon and McGrew are dual employees of The Dreyfus Corporation and TBCAM. Purchase and Sale of Fund Shares In general, the fund's shares are offered only to current or former Wealth Management clients of The Bank of New York Mellon Corporation and to certain investment advisory firms, individuals and entities that receive a transfer of fund shares from a Wealth Management client, brokerage clients of BNY Mellon Wealth Advisors or BNY Mellon Wealth Management Direct, and certain employee benefit plans. You should contact BNY Mellon Wealth Management or your financial representative for information on the minimum initial and subsequent investment amount requirements. You may sell (redeem) your shares on any business day by contacting BNY Mellon Wealth Management or your financial representative. Tax Information The fund's distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 7 Fund SummaryBNY Mellon Large Cap Market Opportunities FundInvestment ObjectiveThe fund seeks long-term capital appreciation.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class M Investor Investment advisory fees* 0.70% 0.70% Other expenses Shareholder services fees none 0.25% Administration fees 0.09% 0.09% Other expenses of the fund 0.15% 0.20% Acquired fund fees and expenses** 0.50% 0.50% Total annual fund operating expenses 1.44% 1.74% Fee waiver and/or expense reimbursement*** (0.19)% (0.24)% Total annual fund operating expenses(after fee waiver and/or expense reimbursement) 1.25% 1.50% * The fund has agreed to pay an investment advisory fee at the annual rate of 0.70% applied to that portion of its average daily net assets allocated to direct investments in securities, and at the annual rate of 0.15% applied to that portion of its average daily net assets allocated to any underlying funds.** "Acquired fund fees and expenses" are incurred directly by the fund as a result of its investment in investment companies or private investment funds. These fees and expenses are not included in the Financial Highlights tables; accordingly, total annual fund operating expenses do not correlate to the ratio of expenses to average net assets in the Financial Highlights tables.*** The fund's investment adviser has contractually agreed, until January 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the total annual fund operating expenses of neither class (excluding shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25%. Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by the fund's investment adviser. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class M $127 $437 $769 $1,708 Investor $153 $525 $921 $2,032 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 22.06% of the average value of its portfolio. 8 Principal Investment StrategyTo pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of large cap companies. The fund currently considers large cap companies to be those companies with total market capitalizations of $5 billion or more at the time of purchase. The fund normally allocates its assets among multiple investment strategies employed by the fund's investment adviser or its affiliates that invest primarily in equity securities issued by large cap companies.
